DETAILED ACTION
Claims 1-20 are pending in the present application. Claims 1, 2, 8, 9, and 16 were amended in the response filed 29 August 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan US Patent 10,789,509 B2 in view of Herodotou et al. Claim Automating Distributed Tiered Storage Management in Cluster Computing and Ellison et al. US Patent Application Publication No. 2011/0145296 A1.

Regarding claim 1, Chan teaches the following:
A method, [note: Figure 2 Machine Learning Framework System] comprising: 
storing, in a capacity tier storage, a dataset formatted in a first format, wherein the dataset formatted in the first format includes at least a plurality of data elements that comprise data [note: Figure 3 (304) obtaining one or more datasets, (308) selecting a particular machine learning framework object from a plurality of machine learning objects; column 7 lines 2-17, data may be stored; column 7 lines 41-62, stored in machine learning framework system datastore 240 and/or other data stores ]; 
selecting, via a computational device, a machine learning framework, wherein the machine learning framework operates on datasets formatted in a second format that is different from the first format [note: Figure 3 (308); column 5 lines 34-58 “framework system 102 may select prebuilt objects … based on original data… determining format …”, provides data validation; column 6 lines 32-50 selects a model ]; and 
converting, via a computational device, the dataset from the first format to the second format and generating symbolic links or hard links from the converted dataset formatted in the second format to the plurality of data elements of the dataset formatted in the first format to avoid creating additional copies of the plurality of data elements, wherein the dataset formatted in the first format is generated from search results, and wherein a directory structure for the machine learning framework is automatically created and the symbolic links or hard links to the plurality of data elements of the dataset formatted in the first format and generated from the search results are created in one or more directories [note: column 6 lines 51-65 data schema and mappings for formatting different data types (i.e. links); column 7 line 63 through column 8 line 11 transformation of data from one platform to another, based on rules and selecting available model  ].
Although Chan teach the invention as cited he does not explicitly teach capacity tier storage; however Herodotou et al. teach storing sets of data in storage tiers [note: Abstract, managing the multiple storage tiers and data residing on them to optimize workloads, moving data across available storage tiers in a distributed storage system; page 44 automated tiered storage and adaptive machine learning policy ]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward optimized management of data and means for moving data based on machine learning frameworks would provide optimized storage of objects based on various desired conditions such as capacity or performance. 
Although Chan and Herodotou et al. teach the invention as cited, they do not teach symbolic links and hard links. Ellison et al. teach generating symbolic links or hard links in response to transforming data [note: Abstract, “Active symbolic links can be automatically created for common data transformations.”; paragraph 0017 “symbolic links can be automatically generated for appropriate stored sets of data”; paragraph 0033 active symbolic link and original hard link may each reference the data file; paragraph 0035 application selects the hard link associated with the file; paragraph 0037 the active symbolic link and the hard link represent two different types of files].  
It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are all directed toward optimized management of data and optimized means for moving data, Ellison et al. further details the type of links that may be generated, symbolic links or hard links, when data is transformed.

Claim 2: The method of claim 1, the  method further comprising: in response to identifying files or objects associated with a selected dataset based on system or custom metadata, copying the selected dataset from the capacity storage tier to a performance storage tier and while performing the copying to the performance storage tier ensuring that the files or the objects are copies in the second format required for the machine learning framework [Note: Herodotou et al., Abstract, managing the multiple storage tiers and data residing on them to optimize workloads, moving data across available storage tiers in a distributed storage system; page 44 automated tiered storage and adaptive machine learning policy  ]. Although Chan teach the invention as cited he does not explicitly teach copying the datasets between storage tiers; however Herodotou et al. teach defining policy for movement of data between storage tiers. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward optimized management of data and means for moving data based on machine learning frameworks would provide optimized storage of objects based on various desired conditions such as capacity or performance. 

Claim 3: The  method of claim 2, wherein the capacity storage tier has a greater storage capacity but a lower speed of performance for input/output (I/O) operations in comparison to the performance storage tier [Note: Herodotou et al. page 48-49 means for defining policy based on capacity thresholds for tiers ].
Claim 4: The method of claim 3, wherein on completion of a workflow in the machine learning framework, new results are written to the capacity storage tier [Note: Herodotou et al.  page 44, section 2.1 rule based storage placement (i.e. customization means)  ].
Claim 5: The method of claim 2, wherein the converting is performed in response to receiving a notification from a storage device that new data exists [Note: Herodotou et al., page 47 replication manager monitors data movement ].
Claim 6: The method of claim 2, the copying of the selected dataset from the capacity storage tier to the performance storage tier is performed, in response to receiving a notification from a storage device that new data exists [Note:  Herodotou et al. page 47 replication manager monitors data movement ].
Claim 7: The  method of claim 2, wherein workflow for training in the machine learning framework is invoked while pre-fetching the selected dataset from the capacity storage tier to the performance storage tier [Note:  Herodotou et al. page 47-48 training data  ].

The limitations of claims 8-13 and 15-20 parallel the scope of claims 1-7 above; therefore they are rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the newly cited rejection. Note newly cited reference Ellison et al. teach the amended feature of a symbolic link and hard link.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRETA L ROBINSON/Primary Examiner, Art Unit 2169